THE THIRTEENTH COURT OF APPEALS

                                      13-13-00381-CV


                   REVEREND RESHUNN D. CHAMBERS, TH.M
                                    v.
                 AMERICAN HALLMARK INSURANCE CO. OF TEXAS


                                   On Appeal from the
                       192nd District Court of Dallas County, Texas
                             Trial Cause No. DC-12-01540


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and remanded in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED AND REMANDED IN PART. Costs of the appeal are adjudged

fifty percent against appellant, although he is exempt from payment due to his affidavit

of inability to pay costs and fifty percent against appellee.

       We further order this decision certified below for observance.

June 11, 2015